Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed July 30, 2021. Claims 1-4,6-23,26 and 27 are pending in the application. Claims 5,24, and 25 have been 1-4,6,7,12-14,16,19-21 and 23 have been examined for patentability. 


Withdrawn Rejections
	Applicant's arguments filed July 30, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1-4,6,7,12-14, and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinke  et al. (WO2009087242 A2,) in view of Surburg et al. (US PG Publication 2009/0054520A1) and Baschong et al. (US PG Publication 2009/0156563 A1)is withdrawn in view of Applicant’s amendment wherein the claims now recite the limitation “in the absence of trans-tert-butyl cyclohexanol” making the rejection of record moot.  
New Rejection(s) Necessitated by the Amendment filed on July 30, 2021

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-4,6,7,12-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 introduces new matter as the claim recites the limitation: "in the absence of trans-tert-butyl cyclohexanol”.  There is no explicit support in their spec for the negative limitation for omission of trans-tert-butyl cyclohexanol.   This limitation was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  As indicated in MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.   There is no guidance in the specification to select “in the absence of trans-tert-butyl cyclohexanol” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 


Response to Arguments
Applicant's arguments, filed July 30, 2021, with respect to the rejection of claims 1-4,6,7,12-14, and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinke  et al. (WO2009087242 A2,) in view of Surburg et al. (US PG Publication 2009/0054520A1) and Baschong et al. (US PG Publication 2009/0156563 A1)have been considered but are moot in view of a new grounds of rejection set forth above.

Reasons for Allowance
    Claims 19-21 and 23 are allowable in view of in view of Applicant’s amendment wherein claim 19 has been amended to recite the transitional phrase “consisting of” versus “comprising”.  The claimed composition is only limited to a composition consisting of   5-methyl-2-(propane-2-yl)cyclohexyl-N-ethyloxamate  and at least one 1,2-alkanediol selected from the group consisting of 1,2-hexanediol, 1,2-octanediol, 1,2-decanediol, 1,2-dodecanediol and mixtures thereof due to the use of the transitional phrase “consisting of” which is not taught by the prior art.







Conclusion


Claims 19-21 and 23  are allowable and claims 1-4,6,7,12-14, and 16 are rejected  .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617